— Appeal by the defendant from a judgment of the Supreme Court, Rockland County (Kelly, J.), rendered December 9, 2009, convicting him of assault in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s purported waiver of his right to appeal was invalid (see People v Bradshaw, 18 NY3d 257 [2011]; People v Lopez, 6 NY3d 248 [2006]) and, thus, does not preclude review of his excessive sentence claim. However, contrary to the defendant’s contention, the sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]).
The defendant’s remaining contentions, raised in his pro se supplemental brief, are without merit. Rivera, J.P, Balkin, Leventhal and Chambers, JJ., concur.